DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 06/29/2022.
Claims 1, 2, 9, 10 and 17 have been amended, and claims 4-6, 12-14 and 18-20 have been canceled.  Currently, claims 1-3, 7-11 and 15-17 are pending.

Remarks

Amendments to claims are effective to overcome the claim objection, the 112(b) rejection and the 101 rejection presented in the previous Office action.  Therefore, the previous claim objection, the previous 112(b) rejection and the previous 101 rejection have been withdrawn.

Independent claims 1, 9 and 17 incorporating the allowable subject matter of claims 6, 14 and 20 respectively are effective to overcome the previous 103 rejection base on the combination Popescul et al. and Mann et al. references.

In addition, in view of further search and consideration, the prior art rejection of claims 1-3, 7-11 and 15-17 has been withdrawn.

Claims 1-3, 7-11 and 15-17 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for detecting a regional event based on a search engine, which comprises obtaining key search data related to the regional event based on search data of the search engine, performing regional event detection based on the key search data related to the regional event, and when the regional even is detected, estimating a location of the detected regional event based on geographical distribution of the key search data related to the regional event.
 
The closest prior art of record, Popescul et al. (U.S. Publication No. 2008/0133503) teaches a method/system for recognizing novel concepts or events based on keyword searches/queries from search logs (see [0020]), which comprises a search engine coupled to a search log data and an event detector (see Fig. 2 and [0027]), wherein the event detector monitors the search log database to identify trends in the keywords that are searched by users and identifies keywords that are novel events or anomalies based on analyzing search data (e.g., keywords) according to their frequencies over time intervals and based on a spike in the frequency with which the keyword is search for (see [0032] and [0040]-[0043]).

	Another close prior art of record, Lee et al. (“Discovery of unusual regional social activities using geo-tagged microblogs”, 2011) teaches a geo-social event detection method for detecting a local event based on geographic distribution of tweets from Twitter (see page 323-324, Fig. 2, Fig. 4 and Fig. 8).
 
However, Popescul et al. and/or Lee et al. fail to anticipate or render obvious the recited features of for each time point, calculating a short-term average value and a long-term average value of each interval according to each multi-interval differential sequence for the time points; calculating a ratio of the short-term average value to the long-term average value of each interval according to the short-term average value and long-term average value of each interval; AND when it is determined that the ratio of the short-term average value to the long-term average value of each interval is greater than a preset threshold value of each interval in a maximum differential time interval before a time point, determining the time point as the detection time point where the occurrence of the regional event is detected, as similarly presented in independent claims 1, 9 and 17.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 3, 7, 8, 10, 11, 15 and 16 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164